—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Joseph, J.), dated March 25, 2002, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there are triable issues of fact (see CPLR 3212 [b]) as to whether the defendants breached a duty to provide adequate supervision, whether the playing field was negligently maintained, and whether such breach of duty or negligence was a proximate cause of the injuries sustained by the infant plaintiff (see Mirand v City of New York, 84 NY2d 44, 49-50).
The defendants’ remaining contentions are without merit. Santucci, J.P., Townes, Crane and Rivera, JJ., concur.